DETAILED ACTION
This Office action is in reply to correspondence filed 18 May 2022 in regard to application no. 16/879,685.  Claims 2-4, 7, 9 and 14-20 have been cancelled.  Claims 1, 5, 6, 8, 10-13, 21 and 22 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Tinger on 15 July 2022.

The application has been amended as follows: 

Claims 21 and 22 are cancelled.

Allowable Subject Matter
Claims 1, 5, 6, 8 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action, claims were rejected under 35 U.S.C. § 103 based on various combinations of the following references: Kadaster et al., Arvanaghi et al., Finnegan et al., Strutton et al. and Sivathanu et al.  No rejection was made under 35 U.S.C. § 101, and the analysis of this was set forth in an earlier Office action.  Since then, the claims have been amended, so further search and consideration were conducted.
Vijayan (U.S. Publication No. 2020/0005284) discloses blockchain-based content engagement using media wallets. [title] The blockchains “enable issuance of NFTs by verified users”. [0099] It can determine accounts associated with ledgers within a blockchain, [0101] but does nothing to create or otherwise provide such accounts.
Joveski et al. (U.S. Publication No. 2020/0364703, filed 18 May 2020) disclose a blockchain transaction management system [title] that provides a “proxy blockchain destination” that may be associated with an “account” which was “predetermined”. [0018] It may transfer an “NFT” to a “digital wallet”. [0085] But none of these, alone or combined, disclose every feature of the claims of the present invention, in which an account is provisioned to enable the management of digital assets, in combination with the other elements of the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694